DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 10, 2021 has been entered.
Allowable Subject Matter
Claims 1-14, 16-19, and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Ramsden et al. (U.S. P.G. Pub. 2004/0089482 A1), Faes (U.S. P.G. Pub. 2009/0076650 A1), Rydberg (U.S. P.G. Pub. 2012/0267057 A1), Tammattabattula (U.S. P.G. Pub. 2017/0116571 A1), Hansen (U.S. P.G. Pub. 2002/0156645 A1), and Paul Singh, S., Gary Burgess, and Jagjit Singh. "Measurement and analysis of the second‐day air small and light‐weight package shipping environment within federal express." Packaging Technology and Science: An International Journal 17.3 (2004): 119-127.
Ramsden discloses a shipping kiosk with a scanning compartment containing an outer door and an inner door wherein packages are verified inside the scanning department before dropping into an inner receptacle (Ramsden Fig. 10, Fig. 17, [0053], [0058], [0072], [0078]-[0079], [0082]-[0087], [0090], [0092]-[0093], [0098], [0100]-[0101], [0103]-[0108], [0121]-[0122], [0134], [0138], [0144]).
Faes discloses a rotating drum door for dispensing items from a machine wherein the drum prevents tampering inside the machine once the item is made accessible (Faes [0133]-[0134]; [0137]).
Rydberg discloses segmented shutter doors securing a cargo compartment (Rydberg Fig. 4 Items 250, 350; [0017], [0030], [0039]).
Tammattabattula discloses a shipping kiosk containing a single door scanning compartment where a user drops a confirmed package into an unconnected bin (Tammattabattula Fig. 9A-9B, [0059]; [0068]-[0070]).
Hansen discloses capturing an image of a user using a shipping kiosk (Hansen [0035], [0074]).
Paul Singh discloses packaging requirements for small and lightweight packages including label orientation in a UPS sorting environment (Paul Singh Introduction).
As per claims 1 and 11 the closest prior art of record does not disclose, teach, or suggest the combination of limitations that includes a smart drop box having a single door operable in an open, intermediate, and closed state wherein an item is scanned in a locked intermediate position and the results of the scanning determine whether to return or accept the item by moving the door to the open or closed state. Additionally, Applicant’s remarks submitted May 10, 2021 page 7 regarding Ramsden in view of Faes are persuasive.
Claims 2-10 depend from claim 1 and therefore have all the limitations of claim 1 and are allowable for that reason. Claims 2-14, 16-19, and 21-22 depend from claim 11 and therefore have all the limitations of claim 11 and are allowable for that reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Paul Singh, S., Gary Burgess, and Jagjit Singh. "Measurement and analysis of the second‐day air small and light‐weight package shipping environment within federal express." Packaging Technology and Science: An International Journal 17.3 (2004): 119-127.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763.  The examiner can normally be reached on Monday - Friday, 9:00 - 4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628